United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1816
                                   ___________

Aleksei Svedenko,                     *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the Board of
                                      * Immigration Appeals
John Ashcroft, Attorney General of    *
the United States of America,         *   [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                             Submitted: April 7, 2004

                                 Filed: April 29, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


      Aleksei Svedenko, a native of the former U.S.S.R.,1 petitions for review of an
order of the Board of Immigration Appeals (BIA) summarily affirming an

      1
       At the asylum hearing, the immigration judge (IJ) indicated that she would
designate Russia as the country to which Svedenko was to be removed and would
designate Estonia as an alternative country of removal. (Svedenko had lived in
Estonia for 20 years before entering the United States, and had sought asylum based
on persecution in both Russia and Estonia.)
Immigration Judge’s (IJ’s) denial of his application for asylum. For reversal,
Svedenko argues that the BIA clearly erred in affirming without an opinion, that the
IJ wrongly decided the issues of past persecution and his credibility, and that he thus
was denied due process. For the reasons discussed below, we deny the petition.

        We reject Svedenko’s challenge to the summary affirmance procedures the BIA
invoked, see Loulou v. Aschroft, 354 F.3d 706, 708 (8th Cir. 2003) (affirmance
without opinion does not violate alien’s due process rights), and we conclude that the
denial of Svedenko’s application is supported by substantial evidence in the record
as a whole, see Menendez-Donis v. Ashcroft, 360 F.3d 915, 919 (8th Cir. 2004) (“the
evidence must be such that it would be possible for a reasonable fact-finder to reach
the same conclusions”). Specifically, we defer to the IJ’s adverse credibility findings,
because the IJ explained that Svedenko’s testimony lacked specificity and was
contradictory and uncorrobated. See Perinpanathan v. INS, 310 F.3d 594, 597-98
(8th Cir. 2002) (court of appeals defers to IJ’s credibility findings where findings are
supported by specific, cogent reason for disbelief; adverse credibility findings were
supported by substantial evidence where asylum applicant failed to provide
documentary evidence to support claim, gave conflicting testimony, and failed to
authenticate any of his testimony). We find substantial evidence also supports the
IJ’s alternative finding that, aside from the credibility issue, Svedenko did not show
he suffered past persecution. See Regalado-Garcia v. INS, 305 F.3d 784, 787 (8th
Cir. 2002) (defining persecution).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-